Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Application’s election of claims 1, 3-7 and 15 without traverse on 05/07/2021 has been acknowledged. 
 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16439611 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claim 1 predicates the limitations of claim 1 and 15 of the instant application.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-6, 15is/are rejected under 35 U.S.C. 103 as being unpatentable over Cluckers et al. (US 2017/0068774 A1) in view of Tran et al. (US 9996981 B1)
Regarding claim 1, Cluckers teaches:
A method of producing a sports article (FIG. 2, Abstract: “Methods and apparatuses for designing custom footwear are disclosed.”) comprising: 
(a) scanning a body part of at least one person; ([0055], “Other devices may be used to generate 3D user-specific data. For example, optical scanners, laser-based scanners, and other 
(b) creating a digital model of the body part; ([0055], “to create a 3D model associated with the scanned body part.”)
(c) creating a digital model of the sports article; ([0148], “The method 200 then moves to step 212, where a custom footwear model is generated. For example, the custom footwear model may comprise a footwear portion, such as a body, an insole, a midsole, or an outsole.”)
 (e) adjusting the digital model of the sports article to achieve an optimal fit to the digital model of the body part; ([0120], “In some embodiments, footwear design element 124 may perform tests on a footwear design model to verify and validate the design. For example, footwear design element 124 may perform Fixed Element Analysis (FEA) or the like to verify the desired effects of various corrective features and to validate the model design as a whole. In this way, footwear design models can be thoroughly tested in a virtual environment before manufacturing the actual footwear.” [0122], “In some embodiments, footwear design element 124 includes programming configured to create footwear designs automatically based one or more models of a user's foot, such as those created by model design element 122. In such embodiments, footwear design element 124 may process a model of a user's body part, such as a foot, and determine one or more corrections that should be applied through a custom footwear design in order to, for example, treat a condition, prevent a condition, or improve performance.”) and 
(f) producing the sports article based on the adjusted digital model of the sports article.([0153], “The method 200 then moves to the final step 214, where the custom footwear, such as a body, an insole, a midsole, or an outsole, is manufactured.”)
However, Cluckers does not explicitly teach, but Tran teaches:
(d) digitally arranging the digital model of the sports article on the digital model of the body part; (para 235: “Virtual try on is enabled by collecting a database of models of different shapes and sizes wearing a plurality of clothing items. When the user wants to see how they will look in a particular clothing item, the database of stored models is searched for the closest matching body shape for which an image (or graphic representation) of the model in that item exists. This image is then displayed to the user. In this way, each person visiting a retail clothing website may see the same merchandise but on different models (models that look most like them). This provides the equivalent of a personalized clothing catalog for the person's shape.”)
Cluckers teaches a footwear design method, in which the human body model and design model are generated and the design model is designed and adjusted according to the body model. Tran teaches put on the design model onto the body model to estimate the fit.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Cluckers with the feature of Tran to further provide designer/users a feel about how better the design model fit the human body.

Regarding claim 4, Cluckers in view of Tran teaches:
The method according to claim 1, wherein scanning the body part(s) comprises using an optical means. (Cluckers, [0050], “For example, user-specific data may be generated using one or more image sensors, such as live or still cameras.”)

Regarding claim 5, Cluckers in view of Tran teaches:
The method according to claim 4, wherein scanning the body part(s) comprises using a stereo-camera system. (Cluckers, [0050], “For example, user-specific data may be generated using one or more image sensors, such as live or still cameras. Various types of cameras can be used, including: traditional digital cameras with a single image sensor or stereoscopic cameras with two or more image sensors. Traditional digital cameras, including mobile device cameras, may be used by taking a plurality of images of an object, such as a body part, from different angles in order to infer depth and 3D structure.”)

Regarding claim 6, Cluckers in view of Tran teaches:
The method according to one of claim 1, further comprising performing a statistical analysis of the body part scans.( Cluckers, [0044], “Custom footwear may also be designed using non-user-specific data, such as a statistical population data. For example, the average shape of a foot of a certain size may be statistically determined, or otherwise available from existing statistical datasets.” )

Claim 15 recites similar limitations of claim 1, thus are rejected using the same rationale.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cluckers in view of Tran and further in view of Smith (US 2017/0065022 A1).
Regarding claim 3, Cluckers in view of Tran teaches:
The method of producing a sports article according to claim 1, the digital model of the body part is based on a digital average of the scans for the two persons. ([0044], “Custom footwear may also be designed using non-user-specific data, such as a statistical population data. For example, the average shape of a foot of a certain size may be statistically determined, or otherwise available from existing statistical datasets.” The average shape of a foot can be statistically determined based on certain number of people. It would have been obvious that the certain number of people can be two persons.)
However, Cluckers in view of Tran does not explicitly teach, but Smith teaches:
wherein scanning the body part is performed for at least two persons (Abstract: “The present invention includes a method of designing athletic footwear comprising collecting data while a set of athletic moves are executed wherein the set of athletic moves are characteristic of a player position for a sport.” It would have been obvious that the certain number of people can be two persons.)
Cluckers in view of Tran teaches using the average data of a set of users, but does not giving details about how the data of a set of users are acquired. Smith teaches scanning the set of users’ data.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Cluckers in view of Tran with the feature of Smith to effectively acquire users’ data.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cluckers in view of Tran and further in view of Black et al. (US 2015/0262405 A1).
Regarding claim 7, Cluckers in view of Tran teaches:
The method according to claim 6, 
However, Cluckers in view of Tran does not, but Black teaches:
further comprising a non-rigid registration process, which digitally applies a common template mesh to all body part scan instances to obtain a set of meshes corresponding to the multiple body part scans.([0041], “A " template" is a generic representation of a specific object or person in a specific pose. Typically, the template is mesh template. Each alignment to each scan can be thought of as a scan-adapted template (i.e. the template mesh has been deformed to best-fit that scan). In addition to each scan-adapted template, the algorithm provides a person-specific articulated 3D model. The model can then be posed to fit each alignment. This posed model, when posed to match a specific scan, results in a static 3D mesh that can be thought of as a person-specific and pose-specific deformation of the original template.”[0045], “This concurrent approach to scan alignment and model building, is termed co-registration, and offers a significant advantage over the traditional two-stage approach in which one first aligns each training example with the template mesh, and then builds a shape model from the aligned data. It provides a well-defined objective function for registering a corpus of scans. As explained below, a good set of alignments must tightly fit the surface of each scan, while simultaneously remaining consistent with an underlying articulated shape model. A surface fitting term ensures that each alignment accurately captures the shape of each scan, while a model term ensures 
	Cluckers in view of Tran teaches scan body part image, Black teaches using a non-rigid registration process during body scanning process to provide a consistent body shape across the scanning poses.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Cluckers in view of Tran with the feature of Black to provide a consistent body shape across the scanning poses. (Black [0047]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725.  The examiner can normally be reached on Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YANNA WU/Primary Examiner, Art Unit 2611